Citation Nr: 1816828	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-50 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a nose condition.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1952 to August 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, the Veteran's claim was denied in the August 2013 rating decision.  In September 2013 the Veteran filed a Notice of Disagreement (NOD) as to his claims for entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus and entitlement to service connection for a nose condition.  The September 2013 NOD did not list the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  However, in February 2014 the Veteran contacted the RO and stated he wished the RO to reconsider his claim for PTSD.  While the RO treated this communication as a claim to reopen, the Board observes that the communication expresses disagreement with the prior denial and was received within one year of notification of the denial.  Following issuance of a statement of the case (SOC) on June 7, 2017, a substantive appeal was received on June 21, 2017, within 60 days of issuance of the SOC.  Thus, the Board considers the February 2014 communication to be a timely notice of disagreement of the August 2013 rating decision.  Accordingly, the appeal arises from the initial denial of the claim and is not a claim to reopen a previously disallowed claim.  

The Veteran initially submitted a claim for entitlement to service connection for PTSD and anxiety disorder.  See VA Form 21-526 Veteran's Application for Compensation and/or Pension, July 2012.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD and anxiety.  Although the Veteran sought service connection only for PTSD and anxiety, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record does not show that the Veteran's current bilateral hearing loss manifested during his active service or to a compensable degree within one year of separation from active service, or that the bilateral hearing loss is at least as likely as not etiologically related to his active service.    

2.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active service.

3.  The most probative evidence of record does not demonstrate that it is at least as likely as not the Veteran's current nose disability is etiologically related to his active service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for entitlement to service connection for a nose condition have not been met.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. 155.

Analysis - Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to acoustic trauma from noise exposure during service.  He stated that he was exposed to acoustic trauma during combat in Korea.  See VA Form 9 received September 2016.  

As to the current disability element of service connection, the August 2013 VA audiological examination report includes the following audiometric findings:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75
85
95
LEFT
50
65
70
100
105

In addition, the Veteran had speech recognition scores of 60 percent in the right ear and 44 percent in the left ear using the Maryland CNC word list.  The VA examination testing results reflect a bilateral hearing loss disability for VA purposes, as the Veteran had a speech recognition score below 94 percent in both ears.  Therefore, there is evidence of current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

A report of medical examination for enlistment into active service dated in November 1951 indicates that the Veteran scored 15 out of 15 on a whispered voice test.  The report also shows that the Veteran had a normal evaluation of the ears.  A report of medical examination for separation from active service dated August 1953 indicates that the Veteran scored 15 out of 15 on a whispered voice test and had a normal evaluation for the ears.  The service treatment records do not reflect any complaints of hearing loss or hearing difficulties and include no audiometric testing results.

The Board notes that VA has acknowledged that whispered voice tests are "notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure," and "cannot be considered as reliable evidence that hearing loss did or did not occur."  Veterans Benefits Administration Training Letter 211D (10-02), dated March 18, 2010; Adjudication Procedure Manual M21-1 (M21-1), Part III, Subpart iv, Chapter 4, Section B, Subsection 4, Paragraph g.  However, in this case, the service treatment records contain no audiological testing results other than the whispered voice test results on the enlistment and separation medical examination reports.  Therefore, the whispered voice testing completed for the Veteran's enlistment into and separation from active service are the only evidence of record documenting the Veteran's hearing around the time of his entrance and separation.  The whispered voice testing results do not reflect hearing loss in either ear.  Accordingly, the Board finds that the service treatment records do not show that the Veteran exhibited bilateral hearing loss at any time during active service or at separation from active service.

The earliest dated evidence of record demonstrating bilateral hearing loss disability is a VA treatment note dated in August 1997, approximately 44 years after the Veteran's separation from active service.  Accordingly, there is no competent evidence of record showing that the Veteran had hearing loss during service or within one year of his discharge from active service.  As such, the Veteran does not satisfy the criteria for entitlement to service connection for his current bilateral hearing loss on the basis of in-service demonstration of chronic disability or on a presumptive basis as a chronic organic disease of the nervous system.  See 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309 (a).    

Nevertheless, the Board finds that the Veteran had in-service injury consisting of acoustic trauma from noise exposure.  The Veteran's reports of exposure to noise from combat are credible because they are consistent with the circumstances of his service, to include as reflected by his military occupational specialty as infantryman, that his decorations include Korean Service Medal and Combat Infantry Badge, and that he served in Korea as shown on his DD Form 214.  See 38 U.S.C.A. § 1154 (a).

In reviewing all of the evidence of record, the Board finds that the most probative evidence weighs against the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Although the Board finds that the Veteran experienced an in-service injury consisting of acoustic trauma from noise exposure, the most probative evidence does not relate the current bilateral hearing loss disability to the Veteran's active service, to include the in-service noise exposure.  In this respect, the Board assigns probative weight to the August 2013 VA examination report and the medical opinions contained therein.  

The August 2013 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  Based on the record and the examination, the examiner opined that the Veteran's bilateral hearing was less likely as not caused by the Veteran's in-service combat.  In so doing, the VA examiner noted the relevant evidence of record, to include the enlistment and separation examinations.  The examiner also acknowledged the Veteran's reports of in-service noise exposure.  As a rationale for the opinion, the examiner stated that remote noise exposure does not cause delayed onset hearing loss.  

The Board finds the August 2013 VA examiner's opinion to be probative because the examiner considered the Veteran's reported history, including his account of in-service noise exposure, noted and cited to evidence reviewed, and provided appropriate reasoning for the conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors assessing the probative value of a medical opinion include the medical expert's access to the record and the thoroughness and detail of the opinion).   

The Veteran has argued that his current bilateral hearing loss is the result of in-service noise exposure.  The Veteran is competent to report in-service noise exposure, his current symptoms, and the history of those symptoms.  However, as summarized above, the objective medical evidence of record does not show bilateral hearing loss during active service.  Furthermore, the record is absent for evidence of treatment for or complaint of bilateral hearing loss until August 1997, approximately 44 years after the Veteran's separation from active service.  The Veteran is not competent to diagnose himself with a hearing loss disability during the period from his separation from active service to August 1997 when he was first shown to have bilateral hearing loss in the medical records.  He is also not competent to etiologically relate his current bilateral hearing loss disability to his active service.  Although there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran has not been shown to possess the medical knowledge or expertise necessary to diagnose a hearing loss disability or to provide an opinion on a complex medical matter such as the etiology of his current bilateral hearing loss.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, his statements as to the etiology of his bilateral hearing loss do not weigh against the probative value of the August 2013 VA examiner's negative nexus opinion.

In summary, the record does not show that the Veteran had bilateral hearing loss at entrance to or separation from active service.  The record also does not show that the Veteran had a bilateral hearing loss disability within the one-year period following his separation from active service.  Rather, the competent evidence of record does not show a bilateral hearing loss disability until approximately 44 years after the Veteran's separation from active service.  Furthermore, the probative evidence of record does not support a finding of service connection on the basis of delayed onset.  After considering all of the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the most probative evidence is against a finding that there is a nexus between the current bilateral hearing loss disability and the Veteran's active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b); also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis - Tinnitus

The Veteran contends that he currently has tinnitus, and that the tinnitus had its onset during his active service.  Specifically, the Veteran reported that he was exposed to acoustic trauma during his combat experience in Korea.  See VA Form 9 received September 2016.  In addition, the Veteran reported that his tinnitus began after returning from Korea.  See August 2013 VA examination.  

Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology in service and after service, and such subjective complaints have been documented by the medical evidence of record, to include the August 2013 VA examination report.  As a result, the Board finds that the Veteran has a current disability of tinnitus which was initially demonstrated in service.

Although the Veteran is competent to report tinnitus symptoms, he is not competent to attribute such symptoms to any particular cause.  Such is a complex medical matter that does not lend itself to lay opinion.  The Veteran has not been shown to have the medical training necessary to opine as to the cause of his tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F. 3d 1331, 1377 (Fed. Cir. 2007).

The Veteran has not indicated that he sought treatment for tinnitus during service, and the Veteran's service treatment records are absent for any reference to tinnitus.  Nevertheless, the Veteran has asserted that he has experienced tinnitus since active service.  In this regard, the Board again notes that the Veteran is deemed competent to report the presence of tinnitus as such is subject to lay observation.  Tinnitus, as an organic disease of the nervous system, may be service connected where it is shown to be chronic and continuous since active service or where it manifests to a compensable degree within one year of service.  See 38 C.F.R. §§ 3.303 (b), 3.309 (a).  As discussed above, the Veteran has asserted that he has experienced tinnitus since active service.  Although there is evidence of record against his credibility in this regard, the Board finds that, with resolution of doubt in the Veteran's favor, his assertions are credible and competent, and service connection is warranted for tinnitus.

Specifically, the Veteran did not report tinnitus during active service or at the time of separation.  The first recorded instance of the Veteran reporting tinnitus in the record is his claim for compensation, which was received in July 2012, approximately 59 years after his separation from active service.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received July 2012.  However, the absence of contemporaneous evidence in support of his competent assertions does not equate to contradiction of the Veteran's assertions that he has experienced symptoms continuously since active service.

In this case, the Board finds that, with resolution of doubt in the Veteran's favor, service connection is warranted for tinnitus.  The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  The service treatment records do not document that the Veteran complained of tinnitus during active service; however, the Veteran is considered competent and credible to identify the presence of tinnitus since his period of active service.  See Charles, 16 Vet. App. at 370.  

In consideration of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.

Entitlement to Service Connection for a Nose Disability

The Veteran contends that he has a nose condition that is directly related to his active service.  Specifically, the Veteran stated that he injured his nose on active duty in 1950 while stationed in California.  See, Notice of Disagreement dated September 2013.  The Veteran further stated that he injured his nose when it was hit with a rifle during bayonet training.  See, VA Form 9 received September 2016.  

To establish service connection for a disability on a direct-incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The evidence of record shows that the Veteran has a history of epistaxis and that he had surgery for his nose bleeds.  See, August 2013 VA treatment record.  Therefore, there is evidence of a current disability. 

As to an in-service event, injury or disease, a review of the Veteran's service treatment records does not reflect any symptoms, complaints or treatment for a nose condition.  The Veteran's August 1953 separation examination reflects that his nose and sinuses were normal.  The earliest indication in the record that the Veteran suffers from a nose disability is the August 2013 VA treatment record.  

In summary, the service treatment records do not reflect in-service complaints of a nose condition.  The earliest evidence of record of a nose condition is the August 2013 VA treatment record noting that the Veteran has a history of epistaxis.  The VA treatment record is more than 60 years after the Veteran separated from active service.  Therefore, there is evidence of a current nose condition, but there is no evidence of an in-service injury, illness or disease to which the current nose condition may be medically attributed.  Rather, the evidence suggests that the Veteran did not have a nose condition until more than six decades after his active service.  

The only evidence indicating an association between the current nose disability and his active service are the Veteran's own assertions.  In his September 2016 substantive appeal, the Veteran stated that his nose condition is related to hitting his nose on a rifle during his active service.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a) (1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, the origin or cause of epistaxis is not a simple question that can be determined based on personal observation by a lay person.  It is not shown that the Veteran is qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of epistaxis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Hence, the Veteran's lay statement is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's epistaxis is related to active service does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.

The Board acknowledges that the Veteran was not afforded a VA examination relating directly to his nose condition.  On these facts, however, an examination is not required.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d) (2); 38 C.F.R. § (c) (4) (i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no nose disability in service, and that the symptoms of a nose condition were not present for many years thereafter, no examination is required.  Absent evidence that indicates that the Veteran has a current claimed disability that is related to an injury or symptoms in service, the Board finds that a VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's claim for entitlement to service connection for a nose condition has been met.  38 C.F.R. § 3.159 (c) (4).

VA further notes that the Veteran engaged in combat during the Korean War.  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (d).    

In this case the Board observes that 38 U.S.C. § 1154 (b) does not apply.  The Veteran has not argued that he injured his nose during an engagement with the enemy.  The Veteran stated that he injured his nose during bayonet training while stationed at Camp Cook, California.  As such, the Veteran has not argued and the record does not reflect that he suffered an in-service nose injury while engaged in combat with the enemy.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a nose condition, to include epistaxis.   Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

 
ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a nose condition is denied.  


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the remaining issue on appeal.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Veteran was provided VA examinations as to his acquired psychiatric disorder in June 2014 and September 2016.  VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the Board finds the June 2014 and September 2016 VA examinations relating to the Veteran's acquired psychiatric disorder are inadequate for decision-making purposes since the examination reports do not contain adequate rationales.  The June 2014 VA examiner diagnosed the Veteran with a depressive disorder.  The VA examiner opined that the depressive disorder is not at least as likely as not related to his active military service.  The VA examiner did not provide a rationale for the opinion provided.  The September 2016 VA examiner diagnosed the Veteran with unspecified depressive disorder and opined that his depressive disorder is not related to his active service.  However, the September 2016 VA examiner did not provide a rationale for the opinion provided.  As the VA examiners did not provide a rationale for their negative nexus opinions the Veteran must be provided an addendum opinion, supported by adequate rationale, as to whether his diagnosed depressive disorder is related to his active military service.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded.  

2.  After the above development, forward the record and a copy of this remand to the examiner who conducted the September 2016 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed depressive disorder is related to his active service. 

The examiner should indicate that the record was reviewed.  A  COMPLETE  RATIONALE  MUST  BE PROVIDED  FOR  THE  NEXUS  OPINION  GIVEN.  

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection for an acquired psychiatric disorder may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     
 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


